Citation Nr: 0515436	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-11 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a right 
arm laceration injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active service from January 1957 to December 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 2002 and October 2002 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) located in Waco, Texas.  The March 2002 
RO decision found that no new and material evidence had been 
submitted to reopen a claim of service connection for 
residuals of a right arm laceration injury.  The October 2002 
RO decision found that new and material evidence had been 
submitted to reopen the claim, but the RO denied the reopened 
claim on a de novo basis.  

The veteran's sworn testimony was obtained at a hearing 
conducted by the undersigned Acting Veterans Law Judge 
sitting at the RO in February 2005 (Travel Board hearing).  A 
transcript of this hearing is on file.  


FINDINGS OF FACT

1.  An unappealed RO rating decision of June 1999 denied a 
claim of service connection for residuals of a right arm 
laceration injury on the basis that no such disorder was 
shown in service or presently.  

2.  Evidence submitted since an unappealed June 1999 RO 
rating decision is not duplicative or redundant, was not 
previously submitted to the RO, bears directly and 
substantially upon the specific matter under consideration, 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  The veteran's right forearm scar tissue, flexor aspect, 
is the result of an inservice injury.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the June 1999 decision to deny 
entitlement to service connection for residuals of a right 
arm laceration injury is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5013, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.160, 
and 20.1103 (2004).  

2.  The criteria for the establishment of service connection 
for a right forearm scar, flexor aspect, have been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of service connection for 
a right forearm scar, which was last denied in June 1999.  He 
further contends that service connection should be granted 
for the disorder.  

After careful consideration of the evidence in light of the 
applicable law, the Board will grant reopening of the claim.  
Further, having carefully considered the appellant's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that the weight of such 
evidence is in approximate balance and the claim will be 
granted on this basis.  38 U.S.C.A § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

New and Material Evidence  

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d) 
(2004).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (Effective prior to August 29, 2001).   

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the 
claim and is not merely cumulative of evidence of record; (2) 
is probative of the issue at hand; and (3) is significant 
enough, either by itself or in connection with other evidence 
in the record, that it must be considered to decide the 
merits of the claim.  See Anglin v. West, 203 F. 3d 1343, 
1345-1346 (Fed. Cir. 2000) (upholding the first two prongs of 
the Cohen new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
was changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  This change in the law is 
applicable only to claims filed after August 29, 2001, the 
effective date of the amendment.  As the veteran's petition 
to reopen a claim was received or filed on August 16, 2001, 
the new criteria do not apply to his petition to reopen a 
claim.  


A June 1999 RO rating decision denied the veteran's original 
claim of service connection for a right arm disorder, claimed 
as residuals of a right arm laceration injury.  Notice of 
this RO rating decision was issued to the veteran at his last 
known address of record by letter issued on June 25, 1999.  
The veteran expressed disagreement by written statement 
received at the RO in August 1999 from his same address, and 
the RO issued a SOC on May 5, 2000 to the veteran at that 
same address of record.  The SOC notice advised the veteran 
of his need to submit a substantive appeal within 60 days so 
as to complete his appeal.  

The next communication from the veteran was received on 
August 26, 2001, again, from this same address of record.  

The June 1999 RO decision became final when no substantive 
appeal was received on or before July 4, 2000, within 60 days 
of the issuance of the May 2000 SOC (or one year from the 
June 25, 1999 notice of RO decision).  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. §§ 20.200 and 20.302(b);  See 
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

The RO's June 1999 is not subject to revision on the same 
factual basis and is final as a matter of VA law.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  However, the 
previously denied claim may be reopened and reconsidered, but 
only if new and material evidence is presented with respect 
to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

The Board presently determines whether such new and material 
evidence has been submitted under VA law.  The Board notes 
that notwithstanding the RO's apparent reopening of the claim 
in October 2002, the Board has a legal duty to consider the 
issue of whether new and material evidence has been submitted 
to reopen these claims regardless of the RO's action.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see 
also Marsh v. West, 11 Vet. App. 468 (1998) (Board has the 
jurisdiction-indeed, the obligation-to assess its 
jurisdiction) and Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(Board cannot ignore "threshold" issue of new and material 
evidence).  

The evidence of record at the time of the June 1999 RO 
decision included the veteran's statements of an inservice 
right arm laceration injury when he closed a window in a mess 
hall while on kitchen police duty.  The evidence also 
included a January 1999 verification from the National 
Personnel Records Center that the veteran's service medical 
records appear to have been destroyed in the July 1973 Fire 
at its St. Louis facility.  

Since June 1999, the VA RO has received copies of some of the 
veteran's service personnel records, primarily DA Form 1's; 
an October 2002 lay statement of the veteran's brother; and 
private and VA treatment records dated from 1992 to 2003, 
including a September 2003 medical statement of a VA 
physician.  

The service personnel records including several DA Form 1's 
which appear to show the veteran on the sick call list from 
June 24, 1957 to July 20, 1957 (and again in 1960, apparently 
during a subsequent period of inactive reserve duty).  The 
nature of the treatment is unspecified and there is no 
indication as to whether the veteran was hospitalized or 
otherwise.  

The lay statement of the veteran's brother indicates that he 
recalls that the veteran had seriously injured his arm in 
1957, and that the veteran's injury was not life-threatening.  

The post-service medical evidence shows complaints of severe 
left arm pain following a motor vehicle accident in August 
1997, as well as upper extremity pain and angina associated 
with coronary artery disease, with severe left circumflex 
artery stenosis, and status post stent insertion.  The post-
service medical evidence shows no complaint or treatment for 
any right arm pain or disability from the time of the 
reported injury in 1957, or from after his separation from 
service in 1959 through February 2002.  

On VA treatment in September 2002 the veteran reported right 
forearm pain about an area of an old scar.  The veteran 
reported that the scar was an old shrapnel wound.  
Examination of the forearm revealed moderate scar tissue 
around the flexor aspect, with contraction of the skin over 
the previous injury.  There was no pain on pronation and 
supination, but there was some pain on flexion and extension 
of the right arm.  The diagnosis was musculoskeletal pain, 
possibly secondary to scar tissue.  

A September 2003 VA medical statement of a VA physician notes 
the veteran's reported history of a right arm laceration 
injury and opines that the veteran's right arm pain might 
possibly be related to the reported history in service.  

The Board finds that the above evidence is new and material 
evidence sufficient to reopen the claim.  The above evidence 
was not previously before the RO in June 1999, it bears 
directly and substantially upon the claim, is neither 
cumulative nor redundant, and, by itself, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  Accordingly, the 
Board finds that new and material evidence has been 
submitted, and the claim of service connection for a right 
arm disorder, claimed as residuals of a right arm laceration 
injury, is reopened.  

Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b) (2003), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  McManaway v. West, 13 Vet. 
App. 60, 65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 
495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

Additional law and regulations are for special consideration 
in the adjudication of the instant claim on appeal.  The 
veteran's service medical records are unavailable or 
incomplete.  Communication from the National Personnel 
Records Center in October 1998, January 1999, and September 
2004 confirm that no additional service medical record for 
the veteran are available, and that any such records are 
presumed to have been destroyed in the July 1973 fire at the 
National Personnel Records Center's facility located in St. 
Louis, Missouri.  Accordingly, the heightened duty to explain 
findings is applicable in the instant case, as with all cases 
where service medical records are incomplete or unavailable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The veteran supports his assertion that he cut his right 
forearm in service not only with the lay statement of his 
brother who recalls the veteran being hospitalized while in 
service for such an injury, but with some medical evidence of 
current related residuals.  The VA treatment record of 
September 2002 and the September 2003 VA medical opinion 
demonstrate that the veteran's right forearm pain might be 
due to a painful right forearm scar, a residual of his 
reported inservice hand-through-window injury.  

The September 2003 medical nexus opinion observes that the 
veteran's right forearm pain might be due to his reported 
inservice injury.  However, the veteran's service medical 
records presumably having been lost, and other evidence being 
suggestive of the veteran having sustained the in-service 
incident as he has reported, the benefit-of-the-doubt rule is 
triggered.  The claim of service connection for a painful 
right forearm scar will be granted on this basis.  
38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993) (Observing that under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the claimant shall 
prevail upon the issue).  

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  



ORDER

The claim of entitlement to service connection for a right 
arm disorder, claimed as residuals of a right arm laceration 
injury, is reopened.  

Service connection for a right forearm laceration scar, 
flexor aspect, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.   



	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


